DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al (US 2018/0234998 A1).
Regarding claims 16 and 23, the disclosure of You teaches a wireless transmit/receive unit (WTRU) comprising: 
a transceiver (fig.10 teaches an RF unit); and 
a processor (fig.10 teaches a processor); 

the processor and the transceiver configured, on a condition the transceiver has not received a message with an indication to also monitor a set of short PDCCH (sPDCCH) candidates of the search (par.[0179 – 0182] discloses a semi-static configuration for scheduling in an sTTI or scheduling in a traditional TTI, par.[0180] discloses a semi-static configuration for scheduling. Also, par.[0182] discloses a dynamic scheduling configuration), to monitor a set of PDCCH candidates for DCI, wherein the set of PDCCH candidates is a full set of PDCCH candidates of a search space (par.[0080 – 0082] discloses that the UE monitors or attempts blind decoding on a set of CCEs (e.g. a search space) in either a user specific search space, or in a common search space, par.[0084] describes a UE attempting to decode each PDCCH in the corresponding Search Space according to all monitored DCI formats using blind decoding.); and 
the processor and the transceiver configured, on a condition the transceiver has received a message with an indication to also monitor a set of (sPDCCH) candidates (par.[0168] discloses ALT-2 PDCCH USS monitoring during sPDCCH monitoring, and/or the PDCCH USS in order to reduce the BD overhead of the UE, par.[0171] discloses that the UE may monitor PDCCH USS periodically in a specific time domain); and 
the transceiver is configured to receive, using at least one PDCCH candidate of the monitored set of PDCCH candidates, DCI associated with an sTTI (par.[0147 and 0172] “discloses a UE supporting data transmission in an sTTI, wherein the legacy PDCCH and PDSCH may be scheduled in the sTTI.”as discussed above), wherein the received DCI includes information scheduling a data transmission to be received by the WTRU or information scheduling a data transmission to be received by the WTRU or information scheduling a data transmission to be transmitted by the WTRU (Also, par.[0070] discloses that the physical downlink control channel (PDCCH) carries the Downlink Control Information (DCI), wherein the DCI comprises resource allocation information such as resource allocation information for uplink and downlink transmissions, e.g. Downlink and Uplink grant. Par.[0082]).

Regarding claims 17 and 25, You discloses monitor, in a subsequent time window, sPDCCH candidates of another search space for DCI (par.[0182] and fig.7 

Regarding claims 18 and 26, You discloses wherein each PDCCH candidate of the search space is associated with an aggregation level, and wherein the aggregation level is associated with a search space size defined by a number of control channel elements (CCEs) (par.[0075] discloses the PDCCH is transmitted on an aggregation of one or a plurality of CCEs).
Regarding claims 19 and 27, You discloses wherein the indication to monitor the set of sPDCCH candidates is an indication of the presence of one or more sPDCCH search spaces in a short transmission time interval (sTTI) time window (par.[0180 – 0182] which discloses the sTTI indication, and fig.7 which discloses monitoring the search spaces in the sTTI).
Regarding claims 20 and 28, You discloses wherein the search space is a WTRU-specific search space (pg.15 describes common and user specific/WTRU specific search spaces).
Regarding claims 21 and 29, You discloses wherein the processor is configured to determine one or more aggregation levels based on whether the transceiver has received a message with an indication to monitor the set of sPDCCH candidates and to determine the PDCCH candidates to be monitored based on the determined one or more aggregation levels (par.[0078 - 0079] recites, in part, “In a 3GPP LTE/LTE-A system, a set of CCEs on which a PDCCH can be located for each UE is defined. A CCE set in which the UE can detect a PDCCH thereof is referred to as a PDCCH 

Regarding claims 22 and 30, You discloses wherein a plurality of CCEs associated with the determined PDCCH candidates are defined as a function of a radio network temporary identifier (RNTI) (par.[0079 - 0081] discloses a CCE in a set, is called a search space in which a UE can detect a PDCCH. The PDCCH is CRC masked using the UE’s RNTI. Thus, the plurality of CCEs in a set, e.g. “a search space” which is used to transmit the PDCCH candidate are defined by the RNTI used to decode the PDCCH).
Regarding claim 24, You discloses monitoring, on a condition the WTRU has not received a message with an indication to monitor a set of sPDCCH candidates, a set of PDCCH candidates for DCI, wherein the set of PDCCH candidates is a full set of PDCCH candidates of the search space (par.[0179 – 0182] describe the UE receiving a semi-static indication or dynamic indication which indicates to the UE whether resources are configured in sTTI or TTI. If the resources are configured in sTTI, then monitoring of sTTI USS is performed as discussed on pg.15 as it pertains to both common and user specific search spaces, otherwise if the traditional/legacy TTI is indicated the UE will monitor PDCCH candidates as discussed in par.[0080- 0081] and pg.15).

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. The office appreciates the applicants clarifying amendments, thus, the rejection in view of You, and the interpretation of the claims has changed. The applicants allege that You does not disclose:
“monitoring, on a condition the WTRU has received a message with an indication to also monitor a set of short PDCCH (sPDCCH) candidates, based on the received message, a set of PDCCH candidates of the search space for DCI associated with a short transmission time interval (sTTI)”
The office respectfully disagrees. 
While the disclosure of You does teach that the UE can monitor only the sPDCCH in sPDCCH User Search Space (USS) in par.[0161 – 0162], it also discloses a plurality of alternatives for monitoring a sPDCCH and PDCCH/nPDCCH in a sTTI. For example, par.[0168 - 0171] describe a second alternative to not monitoring the PDCCH USS, instead the UE may monitor the sPDCCH USS and the PDCCH USS or may monitor the PDCCH USS in specific time domains so as to reduce blind detection overhead. Furthermore, each of the PDSCH and sPDSCH may be scheduled in a sTTI, par.[0174] describes an sPDSCH being scheduled in an sTTI and the PDCCH performs scheduling in the sTTI as well. Thus the disclosure of You teaches:
 “monitoring, on a condition the WTRU has received a message with an indication to also monitor a set of short PDCCH (sPDCCH) candidates, based on the 
Applicant’s arguments, see Claim Rejections 35 U.S.C. § 112, filed 02/17/2022, with respect to claims 16-30 have been fully considered and are persuasive.  The 35 U.S.C. § 112 of claims 16-30 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0098337 A1) “Method for Transmitting and Receiving Data in Wireless Communications Systems and Apparatus for the Same”
Nogami et al. (US 2017/0273071 A1) “User Equipments, Base Station, and Methods” par.[0140] discloses indicating in a subframes whether the device should monitor a PDCCH or sPDCCH based on signaling. 
Urabayashi (WO 2017/170157 A1) “Base Station and Wireless Terminal”
You et al. (US 2018/0212732 A1) “Downlink Signal Reception Method, User Equipment, Downlink Signal Transmission Method and Base Station”
You et al. (US 2018/0376497 A1) “Control Information, Reception Method, and User Equipment, and Control Information Transmission Method and Base Station”
Kim et al. (US 2019/0223204 A1) “Method and User Equipment for Receiving Downlink Channel, and Method and Base Station for Transmitting Downlink Channel” fig.7 par.[0211 – 0219].

You et al. (US 2019/0045487 A1) “Downlink Channel Reception Method and User Equipment, and Downlink Channel Transmission Method and Base Station”
He et al. (WO 2017/136592 A1) “Resource Allocation in Low-Latency Wireless Systems”
You et al. (US 2017/0230994 A1) “Method and User Equipment for Receiving Downlink Control Information, and Method and Base Station for Transmitting Downlink Control Information”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411